     Case 3:19-cr-04349-JLS Document 90 Filed 11/10/20 PageID.257 Page 1 of 1

 1

 2

 3

 4

 5

 6
                             UNITED STATES DISTRICT COURT
 7
                           SOUTHERN DISTRICT OF CALIFORNIA
 8
                           (HONORABLE JANIS L. SAMMARTINO)
 9

10
     UNITED STATES OF AMERICA,                      ) Case No.: 19-CR-4349-JLS
11                                                  )
                                                    )
12                            Plaintiff,            )
                                                    )
13         vs.                                      ) ORDER CONTINUING SENTENCING
                                                    ) HEARING
14   MIGUEL ANGEL COUVERTIER (1),                   )
                                                    )
15                                                  )
                                                    )
16                       Defendant.                 )
                                                    )
17                                                  )
                                                    )
18                                                  )
                                                )
19
          Pursuant to joint motion, IT IS HEREBY ORDERED that the sentencing date of
20
     Miguel Angel Couvertier to be continued from Friday, November 13, 2020 at 10:30 a.m. to
21
     Friday, February 5, 2021 at 10:30 a.m. Defendant shall file an acknowledgement of the new
22
     hearing date by November 13, 2020.
23
          IT IS SO ORDERED.
24
     DATED: November 10, 2020
25

26
                                                Honorable Janis L. Sammartino
                                                United States District Judge
27




                                                    1
